Title: [Diary entry: 16 May 1760]
From: Washington, George
To: 

Friday May 16th. Still Cool and Windy—my People yet continuing at Muddy hole. My Brother Jno. left this and I got Nations Estate Appraisd by Messrs. McCarty Barry & Triplet—as follows viz. 

One old Gun & lock
7.6


1 Small Bell
2.6



   
      
         1 Suit of Cloaths viz.
         }
      
      
         a Coat Waistt. Breechs.
      
      
         Shirt, Hat, Shoes & Garters
      
   

10


A Small parcel of Lea[the]r
1

